DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of 
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-22, drawn to a method for stimulating a tissue with electromagnetic fields.
Group II, claim(s) 23-44, drawn to a method for stimulating a tissue with magnetic fields.
, drawn to a method for stimulating a tissue with electronic fields and magnetic fields.
Group IV, claim(s) 46-52, 55 and 56, drawn to a device and a method for stimulating a tissue with electromagnetic fields, the method comprising applying an electric field stimulus to a tissue.
Group V, claim(s) 53-54, drawn to a device for stimulating a tissue with electromagnetic fields implementing a method for stimulating a tissue with magnetic fields, the method comprising applying a magnetic field stimulus to a tissue.
The following groups do not share any technical features:
Groups I & II
Groups I & V
Groups II & IV
The following groups share technical features of a method for stimulating a tissue with an electric field, a method for stimulating a tissue with a magnetic field and/or a device for stimulating electric fields.
Groups I & III, IV, Groups III & IV: a method for stimulating a tissue with electromagnetic fields.
Groups II & III, V and Groups III & V: a method for stimulating a tissue with a magnetic field
Groups IV & V: a device for stimulating a tissue with electromagnetic fields

(Figs. 1a, 1b and 3a, (10a) (10b)) and a method for stimulating a tissue with electromagnetic fields (pars. [0031]: …"stimulation system" or "stimulator" refers to a device comprised of components which are either configured in a distributed manner…which can modulate tissue by delivering one or more of electrical…magnetic…therapy… the stimulator 10, can be realized, for example, using either electrical signal generating stimulators 10 a, or a combination of the two 10 b. The stimulator can also take the form of a…magnetic stimulator…with components located partially or completely outside of the patient) [0049]: …the stimulation electrodes can be located to stimulate target areas...the stimulation…can be located to modulate…. the target tissue to provide the intended therapy), the method comprising: 
a) applying an electric field stimulus to a tissue through an arrangement of electromagnetic transducers that receives an activation signal (par. [0052]: …stimulation signal 50 to be used during treatment.  The stimulation base signal is then transformed into… signals 52 which are provided at each of two or more contacts 54); and
a method for stimulating a tissue with magnetic fields (par. [0031]: …"stimulation system" or "stimulator" refers to a device comprised of components which are either configured in a distributed manner…which can modulate tissue by delivering one or more of electrical…magnetic… therapy…the stimulator 10, can be realized, for example, using either electrical signal generating stimulators 10 a, or a combination of the two 10 b. The stimulator can also take the form of a…magnetic stimulator… with components located …outside of the patient), the method comprising: a') applying a magnetic field stimulus to a tissue through an arrangement of electromagnetic transducers that receive an activation signal (par. [0049]: …the stimulation electrodes can be located to stimulate target areas...the stimulation electrodes (or external magnetic stimulator coils) can be located to modulate…. the target tissue to provide the intended therapy).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AAA/Examiner, Art Unit 3792  

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792